DETAILED ACTION
Allowable Subject Matter
Claims 1 – 30 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record has neither anticipated nor rendered obvious all limitations of base claims 1, 12, 20, 23, and 28, generally each claim has an insulating layer with a first inclined portion, a color conversion layer and transmissive layer over the light-emitting layer.  Regarding claim 1, the prior art of record does not show “the first electrode has a pair of second inclined portions so as to face each other while facing away from the first substrate, the light emitting layer including a pair of third inclined portions so as to face each other while facing away from the first substrate; the entire area of the second inclined portions is overlapped by the third inclined portions in a direction perpendicular to the first substrate.”  Regarding claim 12, the prior art of record does not show “wherein the color conversion layer includes a red color conversion media layer and a green color conversion media layer, and further includes a light blocking member that is disposed between the red and green color conversion media layers, between the red color conversion layer and the transmissive layer and between the green color conversion media layer and the transmissive layer.”  Regarding claim 20, the prior art of record does not show “a reflective metal layer disposed entirely over a top surface of the color conversion layer and a top surface of the transmissive layer, the color conversion layer and the transmissive layer being disposed between the organic light emitting element and the reflective metal layer; wherein the reflective metal layer includes an inclined 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GEOFFREY H IDA/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892